Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-27-2008

Pruden v. SCI Cresson
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3069




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Pruden v. SCI Cresson" (2008). 2008 Decisions. Paper 1376.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1376


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
AMENDED DLD-54                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 07-3069
                                      ___________

                                  RONALD PRUDEN,
                                              Appellant

                                             v.

                          SCI CRESSON; SCI CAMP HILL;
                      SCI GRATERFORD; SCI HUNTINGDON
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                              (D.C. Civil No. 05-cv-01977)
                     District Judge: Honorable A. Richard Caputo
                     ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  November 16, 2007
              Before: BARRY, CHAGARES and ROTH, Circuit Judges

                            (Opinion filed: March 27, 2008)
                                       _________

                                        OPINION
                                       _________

PER CURIAM

      Appellant, Ronald Pruden, appeals from the order of the United States District

Court for the Middle District of Pennsylvania dismissing his post-judgment motion as

moot. For the reasons that follow, we will dismiss this appeal pursuant to 28 U.S.C.
§ 1915(e)(2)(B).

       On September 30, 2005, Pruden filed a complaint pursuant to 42 U.S.C. § 1983.

The District Court dismissed Pruden’s complaint pursuant to 28 U.S.C.

§ 1915A(b)(1) & (2). Approximately eighteen months later, Pruden filed a motion

requesting the appointment of counsel and the consolidation of his cases. The District

Court denied the motion as moot. Pruden appeals from the denial of his motion.1

       Pro se pleadings are liberally construed. Abdul-Akbar v. McKelvie, 239 F.3d
307, 322 (3d Cir. 2001). Accordingly, we will construe Pruden’s motion, which requests

the appointment of counsel and the consolidation of his multiple cases, as seeking post-

judgment relief. To the extent that Pruden sought reconsideration of the District Court’s

order pursuant to Fed. R. Civ. P. 59(e), his motion was untimely. To the extent that

Pruden sought relief pursuant to Fed. R. Civ. P. 60(b), his motion fails to state adequate

grounds for relief. Accordingly, the denial of Pruden’s motion was proper.

       For the foregoing reasons, we conclude that this appeal has no arguable basis in

law or fact and will dismiss it pursuant to 28 U.S.C. § 1915(e)(2)(B). Neitzke v.

Williams, 490 U.S. 319, 325 (1989). Pruden’s motion for counsel, motion requesting a

transfer to another prison, and motion for a preliminary injunction are denied.




   1
     We note that Pruden’s notice of appeal, filed on July 11, 2007, is untimely as to the
District Court’s order entered on October 21, 2005, dismissing his complaint. See Fed. R.
App. P. 4(a)(1)(A).

                                             2